                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            8    Certificateholders of the CWABS, Inc.,
                                                                 Asset-Backed Certificates, Series 2006-2
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                                     DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF NEW YORK MELLON FKA THE                Case No.: 2:16-cv-01811-GMN-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF NEW YORK AS TRUSTEE FOR
AKERMAN LLP




                                                                 THE CERTIFICATEHOLDERS OF THE
                                                            13   CWABS,      INC.,       ASSET-BACKED           [PROPOSED]    ORDER     TO   RELEASE
                                                                 CERTIFICATES, SERIES 2006-2,                   BOND
                                                            14
                                                                               Plaintiff,
                                                            15
                                                                 vs.
                                                            16
                                                                 SOMMERSET       PARK     HOMEOWNERS
                                                            17   ASSOCIATION; SFR INVESTMENTS POOL
                                                                 1, LLC; ALESSI & KOENIG, LLC,
                                                            18
                                                                                  Defendants.
                                                            19   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            20
                                                                               Counter/Cross Claimant,
                                                            21   vs.
                                                            22   THE BANK OF NEW YORK MELLON F/K/A
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            23   FOR THE CERTIFICATEHOLDERS OF THE
                                                                 CWABS,        INC.,      ASSET-BACKED
                                                            24   CERTIFICATES,        SERIES     2006-2;
                                                                 HOUSEHOLD         FINANCE      REALTY
                                                            25   CORPORATION OF NEVADA; UNIVERSITY
                                                                 MEDICAL CENTER; ALLIED COLLECTION
                                                            26   SERVICES, INC.; LILIANA M. MORFIN, an
                                                                 individual; RAUL CHIANG-BUENO, an
                                                            27   individual,
                                                            28                  Counter/Cross-Defendants.
                                                                 50102504;2
                                                            1                 SFR Investments Pool 1, LLC demanded The Bank of New York Mellon fka The Bank

                                                            2    of New York as Trustee for the Certificate Holders of the CWABS, Inc., Asset-Backed

                                                            3    Certificates, Series 2006-2 (BoNYM) post a cost bond pursuant to NRS 18.130(1). (ECF No. 11 at

                                                            4    1). The court entered an order directing a $500.00 cash deposit. (ECF No. 22).            The cash

                                                            5    deposit was subsequently made by Akerman LLP on behalf of its client. (ECF No. 23). The

                                                            6    purpose of the cost bond is to provide "security for the costs and charges which may be awarded

                                                            7    against [the] plaintiff . . ." Nev. Rev. Stat. 18.130(1). The court granted summary judgment in favor

                                                            8    of BoNYM. (ECF No. 98). The court subsequently entered judgment on all remaining claims and
                                                            9    instructed the clerk to close the case. (ECF Nos. 107–108). Since no costs may be awarded against
                                                            10   BoNYM and this matter is now concluded, the court will refund the $500.00 deposit plus interest to
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Akerman LLP.
                      LAS VEGAS, NEVADA 89134




                                                            12   IT IS SO ORDERED
AKERMAN LLP




                                                                 Dated this __
                                                                            3 day of October, 2019
                                                            13

                                                            14                                                       ___________________________________
                                                                                                                     Gloria M. Navarro, District Judge
                                                            15                                                       United States District Court
                                                                 Submitted by:
                                                            16
                                                                 AKERMAN LLP
                                                            17
                                                                 /s/ Scott R. Lachman
                                                            18   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            19   SCOTT R. LACHMAN, ESQ.
                                                            20   Nevada Bar No. 12016
                                                                 1635 Village Center Circle, Suite 200
                                                            21   Las Vegas, NV 89134
                                                                 Attorneys for The Bank of New York Mellon
                                                            22   fka The Bank of New York as Trustee for the
                                                                 Certificateholders of the CWABS, Inc., Asset-
                                                            23   Backed Certificates, Series 2006-2

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 50102504;2
